DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment was given in a telephone interview with Mr. Xin Xie on July 15, 2021 and authorizes in July 16/2021.The application has been amended as follows: 

IN THE CLAIMS
Claim 1, line 6, replace “predicted”  by -- identified--.
Claim 2, line 2, replace “predicted”  by -- identified--.
Claim 11, line 10, replace “predicted”  by -- identified--.
Claim 16, line 6, replace “predicted”  by -- identified--.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
3.	 Claims 1-21 are allowed over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:	Regarding claims 1-21, the closest prior art Eng et al. (US 2013/0103259) discloses  a vehicle suspension system comprises a vision system configured to provide road information pertaining to an upcoming road segment; a suspension device; and a control module coupled to the vision system and the suspension device. The control module is configured to use the road information from the vision system to make an adjustment to the suspension device in a feed-forward manner.
	 Although the prior art disclose several claimed limitations, none of the references teaches:
 “peremptorily determining a next action for the vehicle based on the identified one or more conditions indicative of the traffic distribution and density, the next action comprising:
determining whether deceleration of the vehicle is sufficient to avoid a collision;
in response to determining that deceleration of the vehicle is sufficient, determining a deceleration rate to avoid the collision; and
in response to determining that deceleration of the vehicle is insufficient to avoid a collision, determining a swerving action to avoid a collision; and
outputting a signal causing an adjustment in one or more suspension components of the vehicle to prepare the vehicle for the next action”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661